Name: Commission Regulation (EEC) No 1732/81 of 29 June 1981 on the supply of rolled oats to the Catholic Relief Services as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 81 Official Journal of the European Communities No L 172/33 COMMISSION REGULATION (EEC) No 1732/81 of 29 June 1981 on the supply of rolled oats to the Catholic Relief Services as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rliles for the implementation of certain food-aid operations involving cereal and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of thfe Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( 1 ), as last amended by the Act of Accession of Greece (2 ), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 28 May 1980 , the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 950 tonnes of cereals for the Catholic Relief Services under its food ­ aid programme for 1980 ; HAS ADOPTED THIS REGULATION : Article 1 The Dutch intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 June 1981 . For the Commission The President Gaston THORN ( i) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 ) OJ No L 291 , 19 . 11 . 1979, p . 17 . 3) OJ No L 281 , 1 . 11 . 1975, p . 89 . 4 OJ No 106, 30 . 10 . 1962, p . 2553/62. (5 ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . ( 6) OJ No L 192, 26 . 7 . 1980 , p . 11 . 30 . 6 . 81No L 172/34 Official Journal of the European Communities ANNEX 1 . Programme : 1980 2 . Recipient : Catholic Relief Services (El Salvador) 3 . Place or country of destination : El Salvador 4. Product to be mobilized : rolled oats 5 . Total quantity : 475 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Verkoop- en Inkoopbureau (VIB), Kouvenderstraat 229, NL-Hoensbroek ; telex 56 396 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods : production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled . After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes quality of oat flakes : humidity : less than 1 2 % ash content : less than 2-3 % of dry matter crude fibre : less than 1 -5 % of dry matter husk content : less than 0-10 % of dry matter protein content : not less than 14% of dry matter 10 . Packaging :  in bags (*)  quality of the bags : bag composition :  four bags of Kraft paper, of a stength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0-06 mm thick  top and bottom seals of bag to be pasted  insect repellent to be applied to outside of bag  net weight of bags : 25 kg  marking of the bags : letters at least 5 cm high : Copas de avena / Donacion de la Comunidad economica europea / Destinado a la distribuciÃ ³n gratuita en El Salvador / Cathwel / Acajutla' ( ! ) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty ba^s of the same quality as those containing the goods , with the marking followed by a capital 'R . 30 . 6 . 81 Official Journal of the European Communities No L 172/35 11 . Port of shipment : a Community port 12 . Delivery stage : fob ' 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 10 July 1981 16 . Shipment period : 25 July to 10 August 1981 17 . Security : 12 ECU per tonne